Citation Nr: 1220395	
Decision Date: 06/11/12    Archive Date: 06/22/12

DOCKET NO.  09-04 252	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 20 percent for degenerative joint disease with herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to a disability rating in excess of 10 percent for right foot degenerative joint disease, previously rated as bilateral Morton's neuroma with bunions. 

3.  Entitlement to a disability in excess of 10 percent for left foot degenerative joint disease, previously rated as bilateral Morton's neuroma with bunions.  

4.  Entitlement to a total disability rating based individual unemployability due to service-connected disabilities (TDIU). 





REPRESENTATION

Appellant represented by:	Pennsylvania Department of Military and Veterans Affairs


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from October 2000 to February 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision by the Philadelphia, Pennsylvania, Regional Office (RO) and Insurance Center of the Department of Veterans Affairs (VA) which continued a 20 percent rating for service-connected degenerative joint disease with herniated nucleus pulposus of the lumbar spine, and continued a 10 percent rating for service-connected bilateral Morton's neuroma with bunions.

The Veteran requested a hearing before the Board, and VA scheduled him for a hearing before a Veterans Law Judge at the RO in July 2010.  The Veteran failed to appear for the hearing and has not requested that the hearing be rescheduled.  As such, the request for a hearing is deemed withdrawn.  38 C.F.R. § 20.702 (c), (d).

The case was previously remanded by the Board in December 2010.  In a February 2012 decision, the originating agency recategorized the Veteran's bilateral foot disability as degenerative joint disease of the left and right feet and assigned separate 10 percent disability ratings effective February 27, 2004, the effective date of service connection.  The current issues reflect this decision.  The case has now been returned to the Board for further appellate action.

The issues of entitlement to a disability rating in excess of 20 percent for degenerative joint disease with herniated nucleus pulposus of the lumbar spine and to a TDIU are addressed in the REMAND that follows the ORDER section of this decision.

FINDINGS OF FACT

1.  The impairment from the Veteran's right foot degenerative joint disease approximates amputation of the great toe, but not amputation with removal of the metatarsal head.

2.  The impairment from the Veteran's left foot degenerative joint disease approximates amputation of the great toe, but not amputation with removal of the metatarsal head.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the right foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5280 (2011).

2.  The criteria for a rating in excess of 10 percent for degenerative joint disease of the left foot are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5003, 5280 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2011), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2011), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The Court further held that VA failed to demonstrate that "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n making the determinations under [section 7261(a)], the Court shall...take due account of the rule of prejudicial error')."

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was sent all required notice in a letter mailed in April 2008.  Although this notice was sent after the initial adjudication of the claims, the Board finds that there is no prejudice to the Veteran in proceeding with the issuance of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the originating agency readjudicated the Veteran's claims.  There is no indication in the record or reason to believe that the ultimate decision of the originating agency on the merits of the claims would have been different had complete VCAA notice been provided at an earlier time.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  

The record also reflects that service treatment records and post-service, VA and private treatment records have been obtained.  The Veteran was also provided VA examinations in May 2008 and June 2009 to determine the nature and severity of the disabilities at issue.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims.  The Board is also unaware of any such evidence.  Therefore, the Board is satisfied that VA has complied with its duty to assist the Veteran in the development of the facts pertinent to the claims.

Legal Criteria

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Separate diagnostic codes identify the various disabilities.  38 C.F.R. § 4.1 requires that each disability be viewed in relation to its history and that there be emphasis upon the limitation of activity imposed by the disabling condition.  38 C.F.R. § 4.2 requires that medical reports be interpreted in light of the whole recorded history, and that each disability must be considered from the point of view of the veteran working or seeking work.  38 C.F.R. § 4.7 provides that, where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.

When, after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability, such doubt will be resolved in favor of the veteran.  38 C.F.R. § 4.3.

In determining the degree of limitation of motion, the provisions of 38 C.F.R. § 4.40 concerning lack of normal endurance, functional loss due to pain, and pain on use and during flare-ups; the provisions of 38 C.F.R. § 4.45 concerning weakened movement, excess fatigability, and incoordination; and the provisions of 38 C.F.R. § 4.10 concerning the effects of the disability on the veteran's ordinary activity are for consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Hallux valgus is rated under the criteria of 38 C.F.R. § 4.71a, Diagnostic Code 5280 (hallux valgus, unilateral).  A rating of 10 percent is awarded for hallux valgus operated with resection of the metatarsal head, as well as for severe hallux valgus equivalent to amputation of the great toe.  There is no provision for a rating higher than 10 percent.

Foot injuries may be evaluated under 38 C.F.R. § 4.71a, Diagnostic Code 5284, which provides that a 10 percent evaluation is warranted if the disability is moderate, a 20 percent evaluation is warranted if the disability is moderately severe and a 30 percent evaluation is warranted if the disability is severe.


Under the 'amputation rule' the combined rating for disabilities of an extremity may not exceed the rating for the amputation at the elective level, were the amputation to be performed.  38 C.F.R. § 4.68.  Amputation of the great toe is rated under the criteria of Diagnostic Code 5171, under which a rating of 10 percent is awarded for amputation without metatarsal removal.  A rating of 30 percent is awarded for amputation with removal of the metatarsal head.  The Board notes that the Veteran has complaints of pain associated with bilateral pes planus.  The Veteran is not, however, in receipt of service connection for pes planus.  Thus, the rating criteria for pes planus will not be addressed.

Factual Background and Analysis

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all evidence of record pertaining to the history of the service-connected disabilities.  The Board has found nothing in the historical record which would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  Moreover, the Board is of the opinion that this case presents no evidentiary considerations which would warrant an exposition of remote clinical histories and findings pertaining to the disabilities.  

In an October 2006 podiatry note, the Veteran complained of pain that shoots down his back to his foot and the site of the prior bunion surgery.  Upon examination, the podiatrist noted a scar to the dorsal right first metatarsophalangeal joint (MPJ), minimal tenderness to palpation on the medial right first MPJ.  The examiner also noted decreased medial longitudinal arch, laterally deviated hallux with medially prominent first metatarsal head.  The diagnoses were right lower extremity pain, likely nerve pain related to the lower back, and pes planus.  

According to an April 2008 VA progress note, the Veteran requested a referral for a left bunionectomy.  He reported increased pain in the previous week.  Upon examination, the examiner noted he walked with a barely perceptible limp, and he was mildly tender at the first metatarsophalangeal joint (MTP) of the left foot with small bunion.  An X-ray study showed mild hallux valgus and mild degenerative change of the MTP joint. 

During a May 2008 VA examination, the Veteran reported he underwent right bunion surgery in 2005 and has yet to undergo any surgery on the left foot.  He has little to no discomfort from the right bunion and the left bunion is often uncomfortable for him.  Both bunions are medial bunions.  The left bunion flares up from time to time for a few days or so and the right bunion only worsens on provocation such as standing on the tiptoes.  The bunions do not interfere with ordinary walking and ordinary day-to-day activities but do keep him from being able to run or jog.  Upon physical examination, the feet were entirely normal and the right big toe demonstrated a slight impairment of motion. The left big toe had a normal range of motion.  There was no tenderness to pressure of either big toe at the MTP joint site.  The diagnosis was bilateral medial bunions with no evidence of Morton's neuroma. 

During a June 2009 VA examination, the Veteran complained of bilateral foot pain at the first MTP joints and arches.  He asserted the pain was made worse with standing and walking.  He stated he walks about 20 minutes, but just bears the pain.  He has no specifically corrective shoes or inserts.  He reported his first surgery on the right foot bunion was in July 2005.  The believed that the bunion was returning and was part of the reason why his foot hurts.  The examiner noted the differences between the VA progress notes indicating surgery with good results and the Veteran's current complaints.  The Veteran reported that while he was working, he "slowed down" because of the pain not only in his low back but also in his feet.  He was able to perform the responsibilities of his occupation.   

On physical examination, there was no measurable deviation of the left great toe.  However, the left first MTP joint was very prominent and painful to palpation.  There was 15 degree valgus deviation on the right foot, and the foot has as scar that is healed but tender to palpation.  There were no abnormal callus formation, no Morton's neuroma, and no unusual shoe wear on either shoe.  There was no painful motion except with active and passive range of motion of the first MTP joint bilaterally.  There was no weakness or instability in either foot.  There was tenderness to palpation over the arch of each foot.  The diagnoses were bilateral joint disease, first MTP joint, status post right bunionectomy.  The examiner noted that the range of motion of the first MTP joint was not obtainable due to complaints of pain on movement.  

During a February 2011 VA examination, the examiner noted that the Veteran was seen in June 2006 for the evaluation of the foot and the original X-ray reports indicated that the examination of both knees was normal.  The examiner discussed this with a radiologist and he reviewed the right foot X-ray that was done in June 2009 and compared to the X-rays of the right foot that had been done in August 2005.  The findings on the right foot X-ray which he has dictated and is available, shows that there are mild degenerative changes about the first MTP joint in the Veteran who is status post bunionectomy with postsurgical changes involving the first metatarsal with mild degenerative changes slightly increased from the comparison study of August 2005.  The original diagnosis of the June 2009 VA examination was bilateral degenerative joint disease, first MTP joint status post right bunionectomy.  As there was no additional diagnosis found on X-ray, no additional foot examination was indicated based on the VA remand directions. 

The foregoing evidence shows that the service-connected disabilities are manifested by not more than pain on motion and limitation of motion of the MTP joints of the great toes.  There is no diagnostic code for rating limitation of motion of the great toe.  In addition, 10 percent is the maximum rating authorized under Diagnostic Code 5280.  As set forth above, amputation of the great toe is rated under the criteria of Diagnostic Code 5171, which provides that a rating of 10 percent is warranted for amputation without metatarsal removal and a rating of 30 percent is warranted for amputation with removal of the metatarsal head.  The impairment in each foot is not in excess of that contemplated by a 10 percent rating under Diagnostic Code 5171.  The Board has considered whether there is any other schedular basis for granting these claims but has found none.  In particular, the Board has considered whether a higher rating is warranted under Diagnostic Code 5284.  The service-connected impairment is limited to the great toes and clearly toes not more nearly approximate moderately severe foot disability than moderate foot disability.  Therefore, a higher rating under Diagnostic Code 5284 is not warranted for either disability. 

Consideration has been given to assigning a staged rating; however, at no time during the period in question has either disability warranted a higher rating.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(a).

In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2011).

In this case the manifestations of the service-connected right and left foot disabilities are contemplated by the schedular criteria.  The Board has therefore determined that referral of this case for extra-schedular consideration under 38 C.F.R. § 3.321 is not in order.

Finally, the Board notes that a claim for a total disability rating based on unemployability (TDIU) may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim.  If the veteran asserts entitlement to a TDIU based in whole or in part on other service-connected disabilities which are not the subject of the appealed RO decision, the Board lacks jurisdiction over the TDIU claim except where appellate jurisdiction is assumed in order to grant a benefit, pursuant to 38 C.F.R. 19.13(a).  See VAOGCPREC 6-96. VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002); 38 C.F.R. § 14.507 (2007).  In this case, it appears that the Veteran has claimed entitlement to a TDIU based on all of his service-connected disabilities including his service-connected back disorder.  Therefore, the TDIU claim is not a component of the rating claim on appeal.  


ORDER

Entitlement to a disability rating in excess of 10 percent for right foot degenerative joint disease is denied. 

Entitlement to a disability rating in excess of 10 percent for left foot degenerative joint disease is denied. 


REMAND

During his June 2009 VA examination, the Veteran reported he was involved in an April 15, 2009, car accident.  As a result of the accident, he suffered bilateral first rib fractures, a tingling sensation in the fingers of both hands, and increased low back pain.  On physical examination of the lumbar spine, the VA examining physician indicated that the Veteran demonstrated a marked inability to move his low back.  Additionally, there was extreme sensitivity to touch over the lumbar spine area which prevented the examiner from determining whether there was evidence of any paravertebral spinal muscle spasm.  Range of motion was significantly decreased from past examinations due to pain.  The examining physician opined that the ranges of motion were not to be relied on due to the fact that the Veteran had recently been involved in a motor vehicle accident.  A comparison of the range of motion measurements from May 2008 and June 2009 shows that following the accident, a substantial decrease in the range of motion was noted.

The Board remanded the claim in December 2010 to obtain private treatment records relating to the Veteran's April 2009 accident and for another VA examination.  

The Board notes that the Veteran underwent another VA examination in February 2011, which found increased range of motion since the June 2009 VA examination.  Additionally, the Veteran reported to the examiner that he had submitted private treatment records from his accident.  However, the claims file does not contain these records. 

In order to accurately adjudicate the claims on appeal, the Board finds another request should be made for the private treatment records associated with the Veteran's April 2009 accident and, if obtained, another VA spine examination is warranted to determine the current nature of the low back disability, and what impact, if any, the April 2009 motor vehicle accident had on the service-connected disability.

Additionally, the Board notes that a claim for a TDIU has been raised by the record.  A claim for TDIU may be presented informally or may be raised by the facts.  'Once a veteran submits evidence of a medical disability and makes a claim for the highest rating possible, and additionally submits evidence of unemployability, the 'identify the benefit sought' requirement of 38 C.F.R. § 3.155(a) is met and the VA must consider TDIU.'  Roberson v. Principi, 251 F. 3d 1378, 1384 (Fed. Cir. 2001).

In June 2009 and February 2011 VA examinations, the Veteran's reported that his low back disability, and specifically the car accident, caused him to stop working.

As noted above, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject(s) of the increased rating claim(s).  See VAOGCPREC 6-96.  VA General Counsel opinions are binding on the Board.  See 38 U.S.C.A. § 7104 (c) (West 2002); 38 C.F.R. § 14.507 (2011).

The Veteran currently does not meet the schedular criteria for a TDIU; however, he has maintained that his service-connected low back disability renders him unable to maintain gainful employment.  He has, accordingly, presented a claim for a TDIU that is part of the claim on appeal.

The Board notes the RO has not previously adjudicated a claim for a TDIU, and has not provided the Veteran all required notice in response to a claim for a TDIU.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or AMC should inform the Veteran and his representative of the elements required to establish entitlement to a TDIU based on the service-connected low back and foot disabilities and of the respective duties of VA and the claimant in obtaining such evidence.

2.  The AMC/RO should contact the Veteran and his representative and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, who treated the Veteran for his back disorder and whose records are not found within the claims file.  Of specific interest are any private treatment records from the Veteran's April 2009 car accident.  After the Veteran has signed the appropriate releases, those records not already associated with the claims file should be obtained and associated with the claims file.  All attempts to procure records should be documented in the file.  If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

3.  If the private treatment records from the Veteran's April 2009 car accident are obtained and associated with the Veteran's claims file or if otherwise in order, the Veteran should be scheduled for a VA examination to determine the current degree of severity of his service-connected low back disability and the impact of all of his service-connected disabilities on his employability.  All indicated tests and studies are to be performed.  The claims folder and a copy of this remand must be made available to the examiner for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  

The RO or the AMC should ensure that the examiner provides all information required to rate the Veteran's back disability.  The examiner should provide an opinion concerning the impact of the Veteran's service-connected disabilities on his ability to work, to include whether they are sufficient by themselves to render the Veteran unemployable.

The rationale for all opinions expressed must also be provided.

4.  The RO or the AMC should also undertake any other development it determines to be warranted.

5.  Then, the AMC/RO should re-adjudicate the issue of entitlement to an increased rating for a back disability and adjudicate the issue of entitlement to TDIU.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the AMC/RO should furnish the Veteran and his representative a supplemental statement of the case and afford them the requisite opportunity to respond.

No action is required of the appellant until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


